Citation Nr: 1739038	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-147 23	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral lower peripheral neuropathy, claimed as secondary to herbicide exposure.  

2.  Entitlement to an initial compensable rating and a rating in excess of 10 percent from August 25, 2015, for bilateral hearing loss.  

3.  Entitlement to a rating in excess of 50 percent for a psychiatric disability, including on the basis of unemployability.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966.   

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  Additional evidence, notably additional VA treatment records, private medical reports, and a statement from the Veteran's spouse, were uploaded into the electronic record after the September 2015 supplemental statement of the case without consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2017).  In a January 2017 statement, the Veteran waived review of this evidence by the AOJ.  

The issues of service connection for peripheral neuropathy and increased rating for a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hearing impairment is not worse than level II in either ear prior to August 25, 2015, or level IV as of August 25, 2015, when considering puretone threshold and speech recognition threshold.  


CONCLUSION OF LAW

The criteria for a compensable rating prior to August 25, 2015, or a rating in excess of 10 percent thereafter for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein and he has been notified of the unavailability of Social Security Administration (SSA) records.  The Veteran was provided examinations to determine the nature and severity of the hearing loss, most recently in 2015.  The record does not suggest, and the Veteran does not contend, that the examination was inadequate or an inaccurate depiction of the Veteran's hearing loss.  

Accordingly, the Board will address the merits of the appellant's appeal.

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017). 

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity.  Generally, the evaluation is determined after consideration of controlled speech discrimination ability and average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hz).  If, however, an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., the evaluation will be based solely on the pure tone threshold average.  38 C.F.R. 
§ 4.85(c).  

The record includes the Veteran's history of difficulty hearing and understanding conversations, particularly the more complex the ongoing noises and sounds are.  He contends that a compensable rating is warranted throughout and that a higher rating is warranted from August 25, 2015.  

A December 2010 VA examination record indicates included audiometric testing.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
50
LEFT
25
20
35
45
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 86 percent in the left ear.  The VA audiometric findings reflect level II in the each ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.





An August 2015 VA examination record reveals the Veteran's history of having trouble hearing in all situations.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
50
60
LEFT
35
35
40
50
70

Speech audiometry revealed speech recognition ability of 70 percent in the right ear and of 68 percent in the left ear.  The VA audiometric findings reflect level IV in each ear.  These designations in combination correspond to a 10 percent rating.  38 C.F.R. § 4.85, Table VII.

None of the testing has demonstrated an exceptional pattern of hearing impairment.

The schedular criteria for a higher rating have not been met at any time during the appeal period.  The reliable and adequate examination results consistently show that the Veteran does not have sufficient hearing impairment to warrant a compensable rating prior to August 25, 2015, or a rating in excess of 10 percent thereafter.  In reaching this determination, the Board has considered the statements from the Veteran regarding his hearing loss, including the reported impact of his hearing impairment.  The Veteran is competent to report his symptoms and describe the impairment associated with his hearing loss.  However, none of his statements provides the specific information required for rating purposes.  The assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Consequently, the evidence does not support a higher rating for the Veteran's bilateral hearing loss at any time during the period of the claim.  38 C.F.R. § 4.3.  In reaching the foregoing decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.


ORDER

A compensable rating prior to August 25, 2015, and a rating in excess of 10 percent thereafter for bilateral hearing loss is denied.  


REMAND

Regarding the claim for service connection for peripheral neuropathy, based on the February 2015 VA Agent Orange registry record, which reveals a finding that the peripheral neuropathy "could possibly be related to Agent Orange," the Board finds an opinion is needed.

Regarding the claim for increased rating for a psychiatric disorder, the Veteran has contended that the psychiatric disability renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Based on the evidence that the Veteran worked part-time prior to stopping work in 2013, the Board finds additional information is needed to determine whether the Veteran performed substantially gainful employment at any time during the period of the claim.  In light of the need for remand, the Board finds the record would be aided by providing the Veteran a contemporaneous VA examination.  
 
Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claims.

2.  Then afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of the peripheral neuropathy.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the peripheral neuropathy was incurred in service or is otherwise related to service including in-service herbicide exposure.  The rationale for the opinion(s) must be provided, with consideration of the findings of the Agent Orange Registry examiner in September 2002, December 2010, and February 2015; the February 2011 VA neurology record reporting a finding that it "may be secondary to B12 deficiency or other causes;" and the subsequent diagnoses of idiopathic neuropathy by the VA neurology clinic.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Provide the Veteran a VA form 21-8940.  Instruct him that the form must be filled out with all employment and salary history.  

4.  Afford the Veteran a VA examination to determine the current degree of severity of the service-connected psychiatric disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes.  

5.  Then, readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the appellant's satisfaction, provide the appellant and his attorney with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


